DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “improved mechanical properties” in claims 1-5 and “workable springiness, reduced specific gravity and is resistant wear and tear” are relative terms which renders the claims indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  This renders the properties of the alloy indefinite which renders the scope of the claims indefinite.
Additionally, instant claim 1 recites “An alloy composition for at least 90.0% by weight of silver” yet does not recite that the alloy composition comprises at least 90.0% by weight of silver.  This renders it unclear whether the alloy comprises 90.0% silver or whether the 90.0% by weight of silver limitation is an intended use limitation, i.e. whether the alloy of claim 1 is an intermediate intended to be mixed with silver at a later point to produce an alloy with at least 90.0 wt% silver.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 105220003 A to Li et al (cited by applicant in IDS, the English language translation provided by applicant has been relied upon for examination purposes).
Regarding claims 1 and 2, Li discloses an alloy comprising the following composition (Li, abstract, para [0009]), which overlaps the instantly claimed composition as follows:
Element
Claimed wt%
Li wt%
Overlaps?
Ag
90.0-99.5
80-90
Yes
Zr
0.01-1.5
0.3-1.2
Yes
Mg
0.01-1.5
0.3-1.2
Yes
Ti
0.01-1.5
0.5-1.5
Yes
Cu
0.1-9.97
2-5
Yes


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Li including the instantly claimed because Li discloses the same utility throughout the disclosed ranges.
Regarding the limitation “improved mechanical properties,” this limitation is indefinite as set forth in the above 35 USC § 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Li would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Li has the same or substantially the same structure and composition.
Regarding instant claim 5, instant claim 5 is indefinite as set forth in the above 35 USC § 112 rejection.  Regardless, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the alloy of Li would be expected to have the same or similar properties as the instantly claimed alloy because the alloy of Li has the same or substantially the same structure and composition.
Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Instant claims 3 and 4 recite alloy compositions as set forth in the instant claims.  The closest prior art of record is CN 105220003 A to Li et al as set forth in the above 35 USC 103 rejection of claims 1, 2 and 5.  Li differs from instant claims 3 and 4 in that the composition ranges of Li fall outside of the claimed compositions of instant claims 3 and 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2008/0166260 to Faverjon discloses a silver alloy comprising at least 92.5 wt% silver which may also comprise titanium and magnesium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D WALCK/Primary Examiner, Art Unit 1738